DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 4 – 6 and 10 – 12 are objected to because of the following informalities: The claim limitation term “e-rms” and “DN/e" has not been given any patentable weight in the claim because of the bracket. The examiner recommends removing the bracket stating  “e-rms” and “DN/e" in the claim. Also, a bracket is used to identify struck out claim terms and language and the PTO could remove the bracketed terms when the claims are printed and thus change the applicant’s claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 

Claims 1 - 3 and 7 – 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossage US Publication No. 2015/0116567 in view of Lecomte et al US Publication No. 2008/0317200.

Regarding claim 1 Gossage discloses of Fig. 1 – 4, of applicant’s a device (paragraph 0015 digitalization system), the device comprising: a plurality of pixels each including a photoelectric conversion element configured to convert input light to charge, and an amplifier configured to amplify the charge converted by the photoelectric conversion element and convert the charge to a voltage (paragraph 0015 of a simplified 4-tap CCD 100 and digitization system, (paragraph 0029) the relative intensities of signals obtained in quadrants 2 - 4 compared to quadrant 1 from an actual 4-channel CCD camera and (paragraph 0039) with the quad-tap correction to correct the camera for a non-linear photon response, the CCD response has a known photon count to the known light to the desired linear response. This could be done for entire CCD at once in single tap mode. Paragraph 0015 – 0018 each channel 2 – 4 is utilizes a programmable gain amplifier (PGA) 111, 112, 113, 114 such that a plurality of charge coupled device (CCD) pixels each including a photoelectric conversion element, used in the CCD response in the photon count to the known light, configured to convert input light to charge, and an amplifier configured to amplify the charge converted by the CCD photoelectric conversion element and convert the charge to a voltage because the PGA outputs the corresponding CCD voltage);

Gossage further discloses of applicant’s an A/D converter configured to convert i and OFSi (i=2, 3, 4) such that the digital value output from the A/D converter is converted by referring to offset and gain reference data, for each of the plurality of pixels, wherein the reference data is created based on a gain and an offset value coefficients Gi and OFSi (i=2, 3, 4) of each of the plurality of pixels);

Gossage discloses a method of correcting the CCD digital output data with offset and gain corrections but does not expressively disclose a device for photon counting; a computer configured to convert the digital value output from the A/D converter to the number of photons;

Lecomte et al teaches a method of using a photo counting device with discrete event circuitry to count digital values into a photo count. Lecomte et al teaches of Fig. 1 – 7, of applicant’s a device for photon counting; a computer configured to convert the digital value output from the A/D converter to the number of photons (paragraph 0053 detector assembly 16 includes a plurality of detector pixels 23, with a corresponding 

Regarding claim 2 the combination of Gossage in view of Lecomte et al further teaches of applicant’s wherein the reference data includes a plurality of pieces of threshold value data created based on the gain and the offset value of each of the plurality of pixels, and the computer converts the digital value of each of the plurality of pixels to the number of photons based on the plurality of pieces of threshold value data (Gossage in paragraph 0015 – 0017 each channel 2 – 4 is utilizes a digital gain and offset correction of the ADC digital value output denoted by the adder 132, 133, 134 and multiplier 142, 143, 144 with coefficients Gi and OFSi (i=2, 3, 4). Lecomte et al in 

Regarding claim 3 the combination of Gossage in view of Lecomte et al further teaches of applicant’s wherein the reference data includes a parameter corresponding to the gain and the offset value, the parameter being a preset parameter common to the plurality of pixels, and the computer corrects the digital value of each of the plurality of pixels based on a deviation between the gain and the offset value, and the parameter, and converts the corrected digital value to the number of photons (Gossage in paragraph 0015 – 0017 each channel 2 – 4 is utilizes a digital gain and offset correction of the ADC digital value output denoted by the adder 132, 133, 134 and multiplier 142, 143, 144 with coefficients Gi and OFSi (i=2, 3, 4). Lecomte et al in paragraph 0075 - 0076) the discrete event circuitry 32 has an ADC, of the fast photon counting electronics 20, includes a simple discriminator threshold to trigger a counter whenever the photon signature signal issued by the detector pixel 23 and is readout by the data processor 34 such that the reference data includes a coefficient parameter corresponding to the gain 

Regarding claim 7, claim 7 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 8 of applicant’s wherein the converting the digital value to the number of photons includes converting the digital value to the number of photons using threshold value data created for each of the plurality of pixels based on the gain and the offset value of each of the plurality of pixels. Claim 8 is rejected for the reasons found in rejected claims 2 and 7 above.

Regarding claim 9 of applicant’s wherein the converting the digital value to the number of photons includes correcting the digital value of each of the plurality of pixels based on a deviation between the gain and the offset value, and a parameter, and converting the corrected digital value to the number of photons, and the parameter corresponds to the gain and the offset value, and is set in advance to be common to the plurality of pixels. Claim 9 is rejected for the reasons found in rejected claims 3 and 7 .

Claims 4, 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossage US Publication No. 2015/0116567 in view of Lecomte et al US Publication No. 2008/0317200 as applied to claim 1 above, and further in view of Ikeda et al US Publication No. 2016/0197116.

Regarding claim 4 of the combination of Gossage in view of Lecomte et al further teaches of applicant’s Gossage in Paragraph 0015 each channel 2 – 4 is utilizes a programmable gain amplifier (PGA) 111, 112, 113, 114. The combination of Gossage in view of Lecomte et al teach a method of correcting the CCD digital output data with offset and gain corrections and a method of using a photo counting device with discrete event circuitry to count digital values into a photo count but do not expressively teach wherein readout noise of the amplifier is equal to or less than 0.2 [e-rms];

Ikeda et al teaches that amplifier transistor enables photon counting with readout noise of less than approximately 0.15 e-rms. Ikeda et al teaches of Fig. 1 – 10, of applicant’s wherein readout noise of the amplifier is equal to or less than 0.2 [e-rms] (paragraph 0037 amplifier transistor 21 enables photon counting with readout noise of less than approximately 0.15 e-rms such that readout noise of the amplifier 21 is less than 0.2 e-rms). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Gossage in a manner similar to Ikeda et al. Doing so would result improving Gossage invention in a similar way as 

Regarding claim 5 of applicant’s wherein readout noise of the amplifier is equal to or less than 0.15 [e-rms]. Claim 5 is rejected for the reasons found in rejected claim 1 and 4 above where Ikeda et al teaches in paragraph 0037 amplifier transistor 21 enables photon counting with readout noise of less than approximately 0.15 e-rms).

Regarding claim 10 of applicant’s wherein readout noise of the amplifier is equal to or less than 0.2 [e-rms]. Claim 10 is rejected for the reasons found in rejected claims 4 and 7 above.

Regarding claim 11 of applicant’s wherein readout noise of the amplifier is equal to or less than 0.15 [e-rms]. Claim 11 is rejected for the reasons found in rejected claims 5 and 7 above.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossage US Publication No. 2015/0116567 in view of Lecomte et al US Publication No. 2008/0317200 as applied to claim 1 above, and further in view of Janesick US Publication No. 2011/0315854.

i and OFSi (i=2, 3, 4). The combination of Gossage in view of Lecomte et al teach a method of correcting the CCD digital output data with offset and gain corrections and a method of using a photo counting device with discrete event circuitry to count digital values into a photo count but do not expressively teach wherein the gain is equal to or more than 10 [DN/e];

Janesick teaches a gain state of 0.38 e-/DN. Janesick teaches of Fig. 1 – 10, of applicant’s wherein the gain is equal to or more than 10 [DN/e] (paragraph 0073 a gain state (expressed in DN and electron units) of 0.38 e-/DN such that the gain state of 0.38 e-/DN is more than 10 DN/e taken as 0.1 e/DN). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Gossage in a manner similar to Janesick. Doing so would result improving Gossage invention in a similar way as Janesick – namely the ability to provide a gain state of 0.38 e-/DN, in Janesick invention, to the device which corrects the CCD digital output data with offset and gain corrections in Gossage invention.

Regarding claim 12 of applicant’s wherein the gain is equal to or more than 10 [DN/e]. Claim 12 is rejected for the reasons found in rejected claims 6 and 7 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-




/MARK T MONK/Primary Examiner, Art Unit 2696